DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered. 
Response to Arguments
In view of the amendments filed on 6/27/2022, the 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph rejection, cited in the office action of 4/5/2022, is moot.
Applicant’s arguments with respect to claim(s) 1-14, 17, and 19 have been considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 10-12, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boey et al. (US Pub. No. 2012/0010636; hereinafter Boey) in view of Pantelidis et al. (US Pub. No. 2007/0071789; hereinafter Pantelidis).
Boey teaches the following regarding claim 1: implantable drug-eluting device comprising a microporous structure (paras. 0040, 0045), the microporous structure comprising regularly arranged pores (Figs. 13a-13b; para. 0040) in at least two different uniform sizes (Figs. 13a-13b; para. 0040), a first size (e.g., the square size of Fig. 13a) and a second size (e.g., the rhombus size of Fig. 13a), wherein the pores are configured for receiving a drug (Figs. 5, 13a-13b; paras. 0033, 0050-0058, 0063-0069) and are being connected by interconnections (solid strut portions connecting the pore elements, Figs. 13a-13b), the interconnections originating from the pores of the first size (Figs. 13a-13b) having a first elution area (e.g., elution area provided at the square shaped pores) and the interconnections originating from the pores of the second size (Figs. 13a-13b) having a second elution area (e.g., elution area provided at the rhombus shaped pores), the interconnections being configured to convey the drug to a surface of the microporous structure for elution to surrounding tissue via the elution areas (paras. 0033, 0050-0058, 0063-0069), wherein said first elution areas and said second elution area are differently sized (Figs. 13a-13b), and said first and second elution areas determine a rate of elution of any drug in the respective pores (paras. 0040-0042, 0050-0058, 0063-0069), and a ratio between the first elution area and the second elution area is predefined and selectable (paras. 0040-0045, 0067-0069).  
Boey teaches the limitations of the claimed invention, as described above. However, it does not recite the implantable drug-eluting device being a joint implant. Pantelidis teaches that it is well known in the art that drug-eluting pore structures are applied to many different types of implants, including, without limitation, a vascular conduit, a stent, an artificial joint, an embolic device, an artificial heart, a heart valve, and a venous filter, etc. (paras. 0033-0036), for the purpose of promoting healing and preventing infection at the site of implantation for a variety of devices. It would have been obvious to one having ordinary skill in the art to apply the pore structures of Boey to a joint implant, as taught by Pantelidis, in order to promote healing and prevent infection at the site of implantation for a variety of devices.
Please note that claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the pores of Boey are fully capable of releasing drugs at a rate based on the first and the second elution areas, as the different sized pores will allow different rates of passage of the drugs through their differently-sized openings (paras. 0040-0042, 0050-0058, 0063-0069).
Boey teaches the following regarding claim 2: implantable drug-eluting device of claim 1, characterized in that a ratio between a volume of the pores of the first size and the pores of the second size is predefined and selectable (paras. 0040-0045).  
Boey teaches the following regarding claim 7: implantable drug-eluting device of claim 1, characterized in that the microporous structure is formed by additive manufacturing (paras. 0040-0045). Please note, regarding claims 7, 13, and 17, the method of making or forming a device is not germane to the patentability of the device itself. Method limitations in device claims are considered to the extent that the language further defines the structure of the claimed device. As presently worded, the scope of the subject matter fails to structurally distinguish the present application from the prior art.  
Boey teaches the following regarding claim 10: implantable drug-eluting device of claim 1, characterized in that the pores are sized in the range between 50 and 1500 µm (para. 0045).  
Boey teaches the following regarding claim 11: implantable drug-eluting device of claim 1, characterized in that the pores of the first size and the pores of the second size may be filled with different drugs (Fig. 5; paras. 0040-0045, 0067-0069).  Please note that the claim language states that the pores “may be” filled with different drugs, and therefore the claim does not require that the pores are filled with different drugs.
Boey teaches the following regarding claim 12: implantable drug-eluting device of claim 1, characterized in that at least some of the pores located at a surface of the microporous structure are being cut at least partially open (Figs. 13a-13b).  
Boey teaches the following regarding claim 14: implantable drug-eluting device of claim 1 wherein at least some of the pores are located at a surface of the microporous structure and are being cut at least partially open (Figs. 3-5, 13a-13b).
Boey teaches the following regarding claim 17: implantable drug-eluting device of claim 7 wherein the microporous structure is formed by 3D printing on a base plane (paras. 0040-0045).  

Alternatively, claims 1, 2, 7, 10-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantelidis in view of Boey.
Pantelidis teaches the following regarding claim 1: implantable drug-eluting joint implant device (paras. 0033-0036) comprising a microporous structure (paras. 0048, 0051), the microporous structure comprising regularly arranged pores (Fig. 2; para. 0048).
Regarding claims 1, 2, 10, and 11, Pantelidis teaches the limitations of the claimed invention, as described above. However, it does not explicitly recite that the microporous structure comprises at least two different uniform sizes that provide two different drug elution rates.  Boey teaches an implantable device comprising a microporous structure (paras. 0040, 0045), the microporous structure comprising regularly arranged pores (Figs. 13a-13b; para. 0040) in at least two different uniform sizes (Figs. 13a-13b; para. 0040), a first size (e.g., the square size of Fig. 13a) and a second size (e.g., the rhombus size of Fig. 13a), wherein the pores are configured for receiving a drug (Figs. 5, 13a-13b; paras. 0033, 0050-0058, 0063-0069) and are being connected by interconnections (solid strut portions connecting the pore elements, Figs. 13a-13b), the interconnections originating from the pores of the first size (Figs. 13a-13b) having a first elution area (e.g., elution area provided at the square shaped pores) and the interconnections originating from the pores of the second size (Figs. 13a-13b) having a second elution area (e.g., elution area provided at the rhombus shaped pores), the interconnections being configured to convey the drug to a surface of the microporous structure for elution to surrounding tissue via the elution areas (paras. 0033, 0050-0058, 0063-0069), wherein said first elution areas and said second elution area are differently sized (Figs. 13a-13b), and said first and second elution areas determine a rate of elution of any drugs in the respective pores (paras. 0040-0042, 0050-0058, 0063-0069), and a ratio between the first elution area and the second elution area is predefined and selectable (paras. 0040-0045, 0067-0069). This pore configuration allows the user to control the elution rate of the drug (para. 0052). It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the pores of Pantelidis to have the configuration taught by Boey, as would be needed to provide the implant with the desired drug elution rate.
Pantelidis teaches the following regarding claim 7: implantable drug-eluting device of claim 1, characterized in that the microporous structure is formed by additive manufacturing (para. 0048). Please note, regarding claims 7, 13, and 17, the method of making or forming a device is not germane to the patentability of the device itself. Method limitations in device claims are considered to the extent that the language further defines the structure of the claimed device. As presently worded, the scope of the subject matter fails to structurally distinguish the present application from the prior art.  
Pantelidis teaches the following regarding claim 12: implantable drug-eluting device of claim 1, characterized in that at least some of the pores located at a surface of the microporous structure are being cut at least partially open (Fig. 2).  
Pantelidis teaches the following regarding claim 13: implantable drug-eluting device of claim 1, characterized in that drugs are deposited in the pores, wherein the drugs are one or more selected from the group comprising hydrosoluble antibiotics, wherein the drugs are deposited by means of a carrier (para. 0055).  
Pantelidis teaches the following regarding claim 14: implantable drug-eluting device of claim 1, wherein at least some of the pores are located at a surface of the microporous structure and are being cut at least partially open (Fig. 2).
Pantelidis teaches the following regarding claim 17: implantable drug-eluting device of claim 7 wherein the microporous structure is formed by 3D printing on a base plane (para. 0048).  




Claims 3-6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boey in view of Pantelidis, further in view of Sharp et al. (US Pat. No. 9,668,863; hereinafter Sharp). Alternatively, claims 3-6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantelidis in view of Boey, further in view of Sharp.
Boey and Pantelidis teach the limitations of the claimed invention, as described above. Boey further recites that its porous structure can be provided with any desired regular or irregular shapes (paras. 0040-0045). However, they do not explicitly recite the microporous structure being a modified cuboctaeder comprising square and triangle type subelements, where the square type subelements are connected by additional angled struts; and the values of the ratios of the volumes and the elution areas of the device. Sharp teaches porous implant structures that can comprise square and triangle type elements having angled struts (col. 4, lines 14-col. 5, lines 67), for the purpose of providing the porous structure with the desired shapes and physical properties needed to properly suit its implantation site. Sharp further teaches that the unit cells are stacked in a connectable series of levels (Figs. 40-47, 54A-54E; col. 19, lines 39-col. 20, lines 63), and that the unit cells can be stacked in a non-parallel configuration (Figs. 40-47, 54A-54E; col. 19, lines 39-col. 20, lines 63). It would have been an obvious matter of design choice to one having ordinary skill in the art, to modify the shape of the porous structure of Boey and Pantelidis, according to the teachings of Sharp, as would be needed to provide the porous structure with the desired shapes and physical properties needed to properly suit its implantation site. In addition, such a modification would have involved a mere change in the size and/or shape of the components. A change in size and shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Further regarding the ratio values of the volumes of the pores and the elution areas of the device, the optimization of parameters and values is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal ratio values of the volumes of the pores and the elution areas of the device needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters and ratio values, the optimization of ratio values of the volumes of the pores and the elution areas of the device, would have been obvious at the time of applicant's invention in view of the teachings of Boey, Pantelidis, and Sharp. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.

Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boey in view of Pantelidis, further in view of Buevich et al. (US Pub. No. 2007/0198040; hereinafter Buevich).
Boey, as modified by Pantelidis, teaches the limitations of the claimed invention, as described above. Boey further recites that the drugs are deposited within the pores (Fig. 5; paras. 0040-0045, 0067-0069). However, they do not explicitly recite the drugs of the device comprising the hydrosoluble antibiotics of gentamicinsulfate or vancomyicinhydrochloride. Buevich teaches a porous implant comprising the hydrosoluble antibiotics of gentamicinsulfate or vancomyicinhydrochloride (paras. 0028, 0069-0070), for the purpose of providing the implant with the desired bioactive materials needed to prevent infection at the implantation site. It would have been obvious to one having ordinary skill in the art to modify the device of Boey and Pantelidis to comprise the antibiotics taught by Buevich, in order to provide the implant with the desired bioactive materials needed to prevent infection at the implantation site. In addition, a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of drug for another, is generally considered to be within the level of ordinary skill in the art.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantelidis in view of Boey, further in view of Buevich et al. (US Pub. No. 2007/0198040; hereinafter Buevich).
Pantelidis, as modified by Boey, teaches the limitations of the claimed invention, as described above. However, they do not explicitly recite the drugs of the device comprising gentamicinsulfate or vancomyicinhydrochloride. Buevich teaches a porous implant comprising the hydrosoluble antibiotics of gentamicinsulfate or vancomyicinhydrochloride (paras. 0028, 0069-0070), for the purpose of providing the implant with the desired bioactive materials needed to prevent infection at the implantation site. It would have been obvious to one having ordinary skill in the art to modify the device of Boey and Pantelidis to comprise the antibiotics taught by Buevich, in order to provide the implant with the desired bioactive materials needed to prevent infection at the implantation site. In addition, a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of drug for another, is generally considered to be within the level of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774